DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/6/2022 has been entered.

Response to Arguments
Applicant’s arguments, see page 10, filed 5/6/2022, with respect to the objections and rejections under 112(a) and 112(b) have been fully considered and are persuasive.  The objections and rejections under 112(a) and 112(b) have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Than Vuong on 7/27/2022.

The application has been amended as follows: 

Claim 11 has been amended to recite: “The system of claim 1, wherein the at least three tracking markers comprise at least three further fixed tracking markers and at least one movable tracking marker, each fixed tracking marker of the at least three further fixed tracking markers fixedly mounted relative to another fixed tracking marker of the at least three further fixed tracking markers, and the movable tracking marker movable relative to the at least three further fixed tracking markers, wherein the tracked medical instrument is fixedly disposed relative to the at least three further fixed tracking markers, and wherein the processor is further configured to, after receiving the priming command, identify a present orientation of the at least one movable tracking marker relative to the at least three further fixed tracking markers.”

Reasons for Allowance
Claims 1 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art, either singly or in combination, fails to teach or reasonably suggest the combination of features required by the independent claims, particularly with respect to the limitations directed towards ‘configuring an input command by assigning at least one operating state of a medical electronic device to a particular state of at least one tracking marker of at least three tracking markers detectable by an optical tracking system, the at least three tracking markers fixedly disposed in relation to a fixture, the at least three tracking markers comprising at least three finger-sized pads, the at least three finger-sized pads coverable, the at least three tracking markers disposed on a cartridge, and the cartridge removably coupled with a handle of a pointer tool, whereby at least one assigned operating state is provided,’ ‘comparing the present state [of the at least three tracking markers] with the particular state assigned to the at least one operating state, whereby a comparison is provided,’ and ‘based on the comparison, determining whether an input command is received by determining whether a tracked medical instrument is disposed in a location associated with a virtual interface element, the virtual interface element comprising one of a virtual scroll bar, a virtual slider, a virtual button, a virtual dial, and a virtual trackpad.’
Dependent claims are allowable by virtue of dependency upon allowable claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIE R DAVIS whose telephone number is (571)270-7240. The examiner can normally be reached Monday-Friday, 8:30-5:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMELIE R DAVIS/Primary Examiner, Art Unit 3793